DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              J.L., the Father,
                                 Appellant,

                                     v.

        DEPARTMENT OF CHILDREN AND FAMILIES and the
               GUARDIAN AD LITEM PROGRAM,
                        Appellees.

                              No. 4D17-1216

                          [November 16, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Kirk C. Volker, Judge; L.T. Case No. 502013DP300566.

  Andrew A. Holness of Law Offices of Andrew A. Holness, P.A., West Palm
Beach, for appellant.

   Meredith K. Hall of Children's Legal Services, Bradenton for appellee
Florida Department of Children and Families.

  Vincent T. Trimarco and Thomasina Moore, Sanford, for appellee
Guardian Ad Litem Program.

PER CURIAM.

   Affirmed.

LEVINE, FORST, and KUNTZ, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.